Exhibit 10.02
 
SECOND AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT
 
This amendment is made effective as of January 1, 2013 (the “Amendment”) among
Highbridge Commodities FuturesAccess LLC (the “Fund”), Merrill Lynch Alternative
Investments LLC, a Delaware limited liability company (the “Manager”), and
Highbridge Capital Management, LLC, a Delaware limited liability company (the
“Trading Advisor”).
 
WHEREAS, Highbridge Commodities FuturesAccess Master Fund Ltd. (the “Master
Fund”), the Manager and the Trading Advisor entered into an Amended and Restated
Advisory Agreement dated as of October 31, 2011, as amended by that certain
Amendment dated March 30, 2012 (the “Advisory Agreement”);
 
WHEREAS, the Fund, Highbridge Commodities FuturesAccess Ltd. (the “Offshore
Fund”) BA Highbridge Commodities Fund LLC (the “BA Feeder”) (collectively, the
“Feeder Funds” and together with the Master Fund, the “Funds”) were feeder funds
that invested substantially all of their assets in the Master Fund;
 
WHEREAS, the Funds are to be restructured such that the Master Fund, the
Offshore Fund and the BA Feeder will be dissolved;
 
WHEREAS, the Fund, Master Fund, the Manager and the Trading Advisor entered into
an Assignment and Assumption Agreement dated December 31, 2012 (the “Assignment
Agreement”) pursuant to which the Master Fund assigned all of its rights,
duties, responsibilities and obligations under the Advisory Agreement to the
Fund and the Fund accepted such rights and assumed such duties, responsibilities
and obligations under the Advisory Agreement; and
 
WHEREAS, the Fund, the Manager and the Trading Advisor wish to amend the
Advisory Agreement with effect as of the date set forth above as follows.
 
 
NOW IT IS HEREBY AGREED as follows:

 
1.   All references in the Advisory Agreement to the “Master Fund,” the “Funds,”
the “Feeder Funds,” and the “Onshore Funds” (as defined in the Advisory
Agreement) shall be to the Fund.  References to the “Master Fund and the Feeder
Funds” shall be to the Fund.  References to the “Offshore Fund” (as defined in
the Advisory Agreement) shall be deleted.
 
2.   Section 6 of the Advisory Agreement shall be deleted in its entirety and
replaced with the following:
 
“(a)           The Fund will pay to the Trading Advisor, as of each December 31
(“Incentive Fee Calculation Date”), an Incentive Fee equal to 15% of any New
Trading Profit recognized by the Fund as of such Incentive Fee Calculation Date
(the “Incentive Fee”).
 
 (b)           “New Trading Profit” equals any increase in the net asset value
of the Fund (subject to Section 6(e)) as of the current Incentive Fee
Calculation Date over the High Water Mark attributable to the Fund.
 
(c)           (i)           The “High Water Mark” attributable to the Fund,
shall be equal to the highest net asset value of the Fund, after reduction for
the Incentive Fee then paid, as of any preceding Incentive Fee Calculation Date,
provided that for purposes
 
 
 
 
 

--------------------------------------------------------------------------------

 
of such calculation the high water mark of the Master Fund shall be transferred
to the Fund as described in the Assignment Agreement.  The High Water Mark shall
be increased dollar-for-dollar by new subscriptions and decreased
proportionately when capital withdrawals from the Fund’s account with the
Trading Advisor (“Capital Withdrawals”) are made and attributable.  The
proportionate High Water Mark reduction made as a result of Capital Withdrawals
shall be calculated by multiplying the High Water Mark in effect immediately
prior to such Capital Withdrawal by the fraction the numerator of which is the
net asset value of the Fund immediately following such Capital Withdrawal and
the denominator of which is the net asset value of the Fund immediately before
such Capital Withdrawal, prior to reduction for any accrued Incentive Fee.
 
(ii)           If an Incentive Fee is paid as of an Incentive Fee Calculation
Date, the High Water Mark is reset to the net asset value of the Fund
immediately following such payment.
 
(iii)           For the avoidance of doubt, the High Water Mark shall be
determined on the basis of the Fund, not on the basis of any individual
investors or group of investors.
 
(d)           When there is an accrued Incentive Fee at the time any Capital
Withdrawal is made, the Incentive Fee attributable to such Capital Withdrawal
will be paid.  Such Incentive Fee shall be determined by multiplying the
Incentive Fee that would have been paid had the date of the Capital Withdrawal
been an Incentive Fee Calculation Date by the fraction the numerator of which is
the amount of the Capital Withdrawal and the denominator of which is the net
asset value of the Fund immediately prior to the Capital Withdrawal, in each
case prior to reduction for the accrued Incentive Fee.  Such Incentive Fee will
be paid from and reduce the amount of the Capital Withdrawal.
 
(e)           Net asset value solely for purposes of calculating the Incentive
Fee shall not include any interest income earned by the Fund (and shall not be
reduced by the Sponsor’s Fees although such interest income shall increase, and
such Sponsor’s Fees shall decrease, net asset value for purposes of determining
the net asset value of the Fund).  For the avoidance of doubt, no Incentive Fee
shall be payable on any interest income earned by the Fund.
 
(f)           The termination date of this Agreement shall be treated as an
Incentive Fee Calculation Date.
 
(g)           The Trading Advisor will receive the Incentive Fee as a fee and
not as a profit allocation.”
 
3.   Section 10(c)(iii) of the Advisory Agreement shall be amended to delete
“and Cayman Islands” therefrom.
 
4.   Except as specifically amended hereto, the Advisory Agreement is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
 
5.   The governing law, counterparties, method of execution, rules of
interpretation, notice and other procedural provisions set forth in the Advisory
Agreement shall be equally applicable to this Amendment.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
6.   All parties represent and warrant each with respect to itself only that,
they have taken all action required to be taken in order to authorize and effect
this Amendment.  This Amendment constitutes a legal, valid and binding and
enforceable obligation of the respective parties.
 
7.   Upon the effectiveness of this Amendment, the parties hereby reaffirm all
representations and warranties made in the Advisory Agreement as amended hereby,
and certify that all such representations and warranties are true and correct in
all respects on and as of the date hereof.
 






[Remainder of page intentionally left blank.]
 
 
 
 

 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have entered into this Amendment effective
as of the date first written above.
 
 
The Fund:
    The Trading Advisor:            
HIGHBRIDGE COMMODITIES
FUTURESACCESS LLC
   
HIGHBRIDGE CAPITAL
MANAGEMENT, LLC
           
By:  Merrill Lynch Alternative Investments
LLC, its manager
                  By: /s/ Deann D. Morgan     By: /s/ Todd Builion     Name:
Deann D. Morgan       Name: Todd Builion     Title: MLAI - President & CEO      
Title: President     Date: January 17, 2013       Date: January 17, 2013  

 
The Manager:
                 
MERRILL LYNCH ALTERNATIVE
INVESTMENTS LLC
   
 
                      By: /s/ Deann D. Morgan             Name: Deann D. Morgan
              Title: President and CEO               Date: January 17, 2013    
       
 
   
 
 

 
 
 
 
 
 
 
 4

--------------------------------------------------------------------------------